DETAILED ACTION
Claims 1-4 and 6-8 were filed with the Preliminary Amendment dated 09/01/2021.  Claim 5 was cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in Figure 2, there are two “13” elements.  However, the rightmost “13” in Figure 2 should be “14” in order to correspond to the secondary pressure/temperature sensor as shown (see also page 6, line 32 to page 7, line 1 of the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor-system evaluation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB447519 (“Grove”) in view of EP2998652 (“Honeywell”).
With regard to claim 1, Grove discloses a dome pressure regulator for regulating gas pressure (page 1, lines 10-12), said dome pressure regulator (fig. 1) comprising: a housing (27/29), wherein the housing (27/29) has a primary-side attachment end (11) connected to an incoming pipeline of a pressure distribution system positioned upstream (page 2, line3-4; inflow opening; with “piping or conduit connecting to the inflow opening 11 serves to supply gas” page 2, lines 5-7), and a secondary-side attachment (12) end to which a pressure distribution system is positioned downstream (page 2, lines 7-10); a fixed valve seat (21), a movable valve body (18/19); a closing spring (24) acting on the valve body (18/19); and a diaphragm (36) connected to the valve body (18/19) (connected at 27/29, see Fig. 1) and subjected to a control gas pressure (control gas pressure is pressure within chamber 38 and chamber 37), wherein said control gas pressure is set by a gas pressure spring (gas pressure spring is the fluid/pressure in the chamber 38), in the opening direction (pressure in chamber 38 pushes down on diaphragm to push valve body open and away from seat), and to a secondary pressure (pressure in chamber 37) in the closing direction (pressure in chamber 37 pushes diaphragm up, which pulls valve body up to close against seat), wherein the secondary pressure is transmitted through a control line (41) into a dome chamber (chamber 37) situated between the housing and the diaphragm (between diaphragm 36 and housing 27, see Fig. 1), wherein the pressure at the secondary-side attachment end (12) is set by means of a control gas (gas through 46 and 47) via a drive (drive is manual valves 42 and 43; see page 2, lines 78-102), wherein the control gas is conducted into a pressure chamber (chamber 38) situated between the diaphragm and a housing cover (between 36 and 29), wherein the secondary pressure in the dome chamber (37) is thus coupled against the control gas pressure in the pressure chamber (38). 
 

    PNG
    media_image1.png
    913
    912
    media_image1.png
    Greyscale
  
Grove discloses all the claimed features with the exception of disclosing at least one travel sensor, by way of which the stroke of the valve body is measurable, and a sensor-system evaluation unit integrated into the housing, further comprising a pressure sensor connected to the sensor-system evaluation unit for sensing the control pressure, and a temperature sensor for sensing the temperature of the control gas.
Honeywell teaches a pressure controlling valve arrangement with a sensor- system evaluation unit (microprocessor 36, controller 26) with a sensor system that includes a plurality of sensors (38, 42, 43, 44, 34, 48), including a travel sensor (48) that measures the stroke of a valve body; with the sensor-system evaluation unit being integrated into the housing (see Figs. 8-9) for the purpose of monitoring the operational cycles of the valve (see para [0044)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the sensor system with a sensor-system evaluation unit and a plurality of sensors, including a travel sensor, such as taught by Honeywell, in the system of Grove for the purpose of monitoring the operational cycles of the valve (as taught by Honeywell, see para [0044]; plurality sensors at [0053], [0055], [0059], [0060)) so as to determine operability, safety and performance of the system.
The combination of Grove of Honeywell discloses a pressure sensor (38, 42, 43, or 44) which is connected to the sensor-system evaluation unit (36/26) (see Fig. 9) and which serves for detecting the control pressure, and by a temperature sensor (34, a, b, or c) (also, each pressure sensor can have an integrated temperature sensor — para [0060)).
Honeywell teaches that the pressure sensors may measure pressure “and/or other similar or different pressure related measures’ in the system (see para [0053]) (in other words, at various locations); and that the pressure sensors can be integrated with temperature sensors (para [0060)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a plurality of the sensors taught by Honeywell at any suitable pressure reading location, such as at the control pressure, for the purpose of monitoring the entire system (see also para [0053]), which would provide a pressure sensor and temperature sensor of the control gas.
With regard to claim 2, Grove (as modified by Honeywell above) discloses at least one electronic pressure sensor (24: 38, 42, 43, 44) which is connected to the sensor-system evaluation unit (36/26) and which serves for detecting the primary pressure and/or the secondary pressure (pressure sensor assembly 24 can detect primary/upstream or secondary/downstream pressures – see Honeywell at para [0053]).
With regard to claim 4, Grove (as modified by Honeywell above) discloses at least
With regard to claim 6, Grove (as modified by Honeywell above) discloses one or more pressure sensors (38, 42, 43, 44) and one or more temperature sensors (34 a, b, c) are integrated in or on the housing of the dome pressure regulator (“placing the pressure sensors 38, 42, 43, 44 and/or other pressure sensors within, about and/or integrated in the valve body” para [0053]) (temperature sensors can be built into pressure sensors 38, 42, 43,44 and, therefore, are integrated in or on the housing – see para [0053]; para [0060]).
With regard to claim 7, Grove (as modified by Honeywell above) discloses that measurement data obtained from the evaluation unit (26/36) are retrievable via an interface (communications interface 110; Honeywell at para [0049]) arranged on the dome pressure regulator (as the interface is part of the valve assembly, it is considered to meet the requirement of “on”).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Honeywell as applied to claim 1 above, and further in view of U.S. Pat. No. 4,139,339 (hereinafter “Straitz’”).
With regard to claim 3, the combination of Grove and Honeywell discloses all the claimed features with the exception of disclosing a temperature sensor that senses ambient temperature around the regulator.
Straitz teaches a pressure regulator that also includes a temperature sensor (32) that senses ambient temperature for the purpose of determining the different between internal temperature and ambient temperature to better control the arrangement (see col. 4, lines 59-68 of Straitz).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an ambient temperature sensor, such as taught by Straitz to the combination of Grove and Honeywell for the purpose of determining the different between internal temperature and ambient temperature to better control the arrangement (see col. 4, lines 59-68 of Straitz).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Honeywell as applied to claim 7 above, and further in view of U.S. Pat. Pub. No. 2012/0090331 (hereinafter “Bilton”).
With regard to claim 8, the combination of Grove and Honeywell discloses all the claimed features with the exception of disclosing that the interface is a radio interface.
Bilton teaches that it is known in the art to provide a valve assembly with a sensor system and interface (358) that is a radio interface (see para [0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable interface, such as a radio interface as taught by Bilton, in the interface of the combination of Grove and Honeywell for the purpose of providing a widely used and suitable interface for communicating interface (see Bilton at para [0041)).
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753